            Case 5:18-cv-05270-EGS Document 67 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELA ROPER and RENEE JOHNSON,                  :
for themselves and all others similarly          :
situated,                                        :
                                                 :
                              Plaintiffs,        :          CIVIL ACTION NO. 18-5270
                                                 :
       v.                                        :
                                                 :
VERIZON COMMUNICATIONS, INC.,                    :
VERIZON PENNSYLVANIA LLC, and                    :
CELLCO PARTNERSHIP d/b/a VERIZON                 :
WIRELESS,                                        :
                                                 :
                              Defendants.        :

                                            ORDER

       AND NOW, this 4th day of December, 2020, after considering (1) the defendants’ motion

for summary judgment as to the issue of joint employer, statement of material facts in support of

the motion, and memorandum of law in support of the motion (Doc. Nos. 42-44); (2) the plaintiffs’

response in opposition to the motion for summary judgment, including the statement of genuine

issues, response to the defendants’ statement of material facts, and memorandum of law in

opposition to the motion (Doc. No. 62); and (3) the defendants’ reply to the response in opposition

(Doc. No. 63); and the court having heard oral argument on the motion on July 1, 2020;

accordingly, it is hereby ORDERED as follows:

       1.       The motion for summary judgment as to the issue of joint employer (Doc. No. 42)

is GRANTED; and

       2.       The court having found that Verizon Communications, Inc. is not a joint employer

of the plaintiffs, Verizon Communications, Inc. is DISMISSED WITH PREJUDICE.

                                                     BY THE COURT:


                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.
